Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are currently pending in the instant application. Claims 1-20 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/CN2018/096006, filed on July 17, 2018 and claims benefit of Foreign Application CHINA 20181077126.1, filed on July 13, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “target value” found in the limitation “controlling the water content in the third organic 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 contains the limitation that provide structural formula for valsartan impurity K and valsartan N-chloride.  According to the specification, these two compounds can only have these structural formula and therefore result in the same compounds that are mentioned in independent claim 1 which claim 2 is dependent upon.  Therefore, claim 2 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 

***The closest prior art is CN 101253131 which teaches a process of preparing valsartan but does not teach the dissolving valsartan cyanide in N,N-dimethylforamide then adding an azide and first acid, heating  to obtain the valsartan methyl ester intermediate and does not further teach the extraction steps 2 and 3 found in the instant claims.


IV.  	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626